Case: 1:19-mc-00015-TSB-SKB Doc #: 49 Filed: 05/27/20 Page: 1 of 1 PAGEID #: 1044




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 IN THE MATTER OF APPLICATION                :      Case No. 1:19-mc-15
 OF ELEANOR DE LEON,                         :
                                             :      Judge Timothy S. Black
         Petitioner.                         :
                                             :      Magistrate Judge Stephanie K.
                                             :      Bowman

                                ORDER OF DISMISSAL

        On May 26, 2020, Petitioner filed an “acknowledgment” stating as follows:

               Petitioner, Eleanor de Leon, hereby acknowledges that The
               Procter & Gamble Company has produced all of the documents
               and information it agreed to produce in accordance with the
               parties’ agreement reached on April 13, 2020, at the informal
               discovery conference held that day before [United States
               Magistrate Judge Stephanie K. Bowman] and that this case
               may now be closed.

(Doc. 47 at 1). Also on May 26, 2020, the Sixth Circuit Court of Appeals issued an

Order, dismissing the appeal pending in this case, pursuant to Rule 42(b) of the Federal

Rules of Appellate Procedure. (Doc. 48 at 2).

        Based upon the foregoing, as this matter has now resolved, the Court DISMISSES

this case in its entirety and TERMINATES the same upon the docket of this Court.

        IT IS SO ORDERED.

Date:       5/27/2020                                         s/Timothy S. Black
                                                            Timothy S. Black
                                                            United States District Judge
